74 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Allen PICKETT, Donna Pickett, husband and wife;  Plaintiffs,andKim Evans, Plaintiff-Appellant,v.Douglas ANDERSON, in his individual capacity and as policechief for the town of Pe Ell;  EVERETT FAIRCHILD;PE ELL TOWN, a municipal corporation,Defendants-Appellees.
No. 94-36159.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1996.*Decided Jan. 11, 1996.

Before:  BROWNING, WRIGHT and CANBY, Circuit Judges.


1
MEMORANDUM**


2
The judgment of the district court is affirmed for the reasons given in the district court's Order Granting Defendant City of Pe Ell's Motion for Summary Judgment.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3